Fourth Court of Appeals
                               San Antonio, Texas
                                     January 27, 2015

                                   No. 04-14-00781-CV

                              CITY OF SHAVANO PARK,
                                      Appellant

                                            v.

  ARD MOR, INC., Texas Ardmor Properties, L.P., and Texas Ardmor Management, LLC,
                                   Appellees

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-10796
                        Honorable Richard Price, Judge Presiding


                                     ORDER

       The Appellee’s Second Motion for Extension of Time to File Brief is GRANTED. The
appellee’s brief is due on February 9, 2015.

                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court